DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 3, 2022.  Claims 21 – 40 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 30 and 32 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over cited U.S. Patent No. 8,686,844 to Wine (herein after “Wine patent") in view of cited U.S. Patent Application Publication No. 2012/0089423 A1 to Tamir et al. (herein after “Tamir et al. publication") and cited U.S. Patent Application Publication No. 2005/0206236 A1 to Mori et al. (herein after “Mori et al. publication").
As to claims 21 and 29,

the Wine patent discloses a driving analysis computing device comprising: 
a processor (12)(see Figure 1 and Col. 2, lines 6 - 9); and 
memory (14) storing computer-executable instructions, which when executed by the processor, cause the driving analysis computing device to (see Figure 1 and Col. 2, lines 8 – 9 and 29 – 31): 
receive monitoring vehicle driving data from vehicle operation sensors within a monitoring vehicle (20)(see Col. 2, lines 37 – 38); and
receive target vehicle driving data associated with a target vehicle (40)(see Col. 2, lines 38 - 42) from the target vehicle via one or more vehicle-to-vehicle communications between the monitoring vehicle and the target vehicle (see Col. 6, lines 46 – 59, where messages are sent via vehicle-to-vehicle communication and may comprise a rating and/or an evaluation of a vehicle operation).
The Wine patent, however, fails to specifically disclose a driving analysis computing device configured to
compare the monitoring vehicle driving data with the target vehicle driving 
data; 
determine, based on the comparing, a driving behavior associated with the target vehicle; 
determine a severity of the driving behavior; and
calculate, based on the severity of the driving behavior, a score for the target vehicle or a driver of the target vehicle.
Calculating a score for a vehicle or driver of the vehicle based on a comparing  driving data of the vehicle with driving data of another vehicle is old and well known, as demonstrated by the Tamir, et al. publication who discloses “comparing the determined values of the first vehicle and the one or more second vehicles and providing an evaluation of the driving behavior of the first vehicle, responsive to the comparison” and “generating (306) a score for the vehicle . . . , the score compares the behavior of the driver of the vehicle to the behavior of other drivers.”  (See Abstract and ¶309 - ¶310.)  Such disclosure(s) suggests a driving analysis computing device configured to compare the monitoring vehicle driving data with the target vehicle driving data, determine, based on the comparing, a driving behavior associated with the target vehicle, determine a severity of the driving behavior,  and calculate, based on the severity of the driving behavior, a score for the target vehicle or a driver of the target vehicle.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify and provide the Wine patent with a driving analysis computing device configured to compare the monitoring vehicle driving data with the target vehicle driving data, determine, based on the comparing, a driving behavior associated with the target vehicle, determine a severity of the driving behavior, and calculate, based on the severity of the driving behavior, a score for the target vehicle or a driver of the target vehicle, as suggested the Tamir et al. publication, in order to monitor risky driving behavior.
While the modified Wine patent discloses that the “processing device 12 may be configured to display the text message to an operator of first vehicle 20” (see Col. 2, lines 43 – 45) and comparing accumulated data corresponding to a history of the vehicle operation with a threshold value, Wine fails to specifically disclose outputting the driving behavior to a display to be identified as severely negative when the score is above a severe threshold.
Outputting the driving behavior is old and well known, as demonstrated by the Mori et al. publication who discloses a “surrounding environment detector device [that includes] a behavior detector device that produces an output corresponding to a driver's behavior.”  (See ¶20.)  Such disclosure suggests outputting the driving behavior to a display to be identified as severely negative when the score is above a severe threshold.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Wine patent to output the driving behavior to a display to be identified as severely negative when the score is above a severe threshold, as suggested the Mori et al. publication, in order to monitor risky driving behavior.

As to claims 22 and 30,
the Wine patent is considered to disclose assigning a weight to the driving behavior based on the severity of the driving behavior.   (See Col. 2, lines 48 - 56, where “[p]rocessing device 12 may be configured to identify one or more environmental parameters of vehicle operation, and to compare the operating condition with the one or more environmental parameters . . . Processing device 12 further may be configured to weight the one or more environmental parameters in accordance with the safety rating.”)(Emphasis added.)

As to clam 23,
the Wine patent discloses that “[a]pparatus 10 may comprise a server.” (See Col. 2, line 1.)   Uploading to a server, either to backup or update information, is a common feature that only requires routine skill in the art.  Accordingly, the Wine patent is considered to disclose the memory storing additional computer-executable instructions, which when executed by the processor, cause the driving analysis computing device to: upload the driving behavior to a server.  

As to clams 24, 32 and 38,
according to the Wine patent, input received from the sensors 16 located on either the first or second vehicle are configured to identify, sense, determine, read, receive, transmit, communicate, provide, acquire, and/or detect an operating condition of the vehicle.  (See Col. 2, lines 6 - 28.)   The speed, the position, and the direction of travel of the target vehicle are equivalent to or included in the operating condition of the vehicle.  As such, the Wine patent is considered to disclose the target vehicle driving data comprising one or more of a speed of the target vehicle, a position of the target vehicle, and a direction of travel of the target vehicle.  



As to clams 25 and 33,
the Wine patent is considered to disclose the target vehicle driving data comprising a driver score associated with the target vehicle or a driver of the target vehicle.  (See Col. 2, lines 48 - 56.)   

As to clams 26 and 34,
the Wine patent discloses using sensors mounted to the vehicle to identify, sense, determine, read, receive, transmit, communicate, provide, acquire, and/or detect the vehicle’s environment, speed, position, and travel distance. (See Col. 2, lines 37 – 38; see also Col. 7, lines 54 – 60.)  The Wine patent is considered to disclose determining the driving behavior comprises: determining a first relative position of the target vehicle with respect to the monitoring vehicle at a first time; and determining a second relative position of the target vehicle with respect to the monitoring vehicle at a second time after the first time.  

As to clam 27,
the Wine patent is considered to disclose determining the driving behavior comprises: determining that the target vehicle tailgated the monitoring vehicle, based on the first and second relative positions and the first and second times. (See Col. 2, line 57 – Col. 3, line 6.)
 
As to clams 28 and 35,
the Wine patent discloses using sensors mounted to the vehicle to identify, sense, determine, read, receive, transmit, communicate, provide, acquire, and/or detect the vehicle’s environment, speed, position, and travel distance. (See Col. 2, lines 37 – 38; see also Col. 7, lines 54 – 60.)   The Wine patent is considered to disclose determining the driving behavior comprises: determining that the target vehicle cut off the monitoring vehicle, based on the first and second relative positions and the first and second times.

As to claim 36,
the Wine patent discloses “receiv[ing] input indicating an operating condition associated with a vehicle, and to identify one or more environmental parameters of vehicle operation.”   (See Col. 4, line 30.)   One skilled in the art knows that the operating condition associated with the vehicle implicitly includes the first and second relative positions and the first and second times. 
The Wine patent further discloses “compar[ing] the operating condition with the one or more environmental parameters, and to determine a safety rating of the vehicle operation based, at least in part, on the above-described comparing.”  (See Col. 4, lines 33 – 37.)  According to the Wine patent, “the operating condition may comprise . . . a following distance between the vehicle and a second vehicle.”  (See Col. 4, lines 37 - 39.)   The Wine patent is considered to disclose determining the driving behavior comprising at least: determining that the target vehicle followed the monitoring vehicle at a safe following distance . . . based on the first and second relative positions and the first and second times.


As to claim 37,
the Wine patent discloses a driving analysis system associated with a monitoring vehicle (see Figures 1 – 5), the driving analysis system comprising: 
one or more vehicle operation sensors (16) within the monitoring vehicle (see Figures 1 and 5); 
a first communication system (50) configured to receive target vehicle driving data from a target vehicle (see Figure 1 and 5); and 
a driving analysis computing device (10) comprising: 
one or more processors (12)(see Figure 1); and 
memory (14) storing computer-executable instructions, which when executed by the one or more processors, cause the driving analysis computing device to: 
receive monitoring vehicle driving data from vehicle operation sensors within a monitoring vehicle (see Col. 2, lines 37 – 38); and
receive target vehicle driving data associated with a target vehicle (see Col. 2, lines 38 – 42), where messages are sent via vehicle-to-vehicle communication and may comprise a rating and/or an evaluation of a vehicle operation, wherein the target vehicle driving data is received via one or more vehicle-to-vehicle communications between the monitoring vehicle and the target vehicle (see Col. 6, lines 46 – 59, where messages are sent via vehicle-to-vehicle communication and may comprise a rating and/or an evaluation of a vehicle operation). 
The Wine patent, however, fails to specifically disclose a driving analysis computing device configured to
determine, based on a comparison of the monitoring vehicle driving data with the target vehicle driving data, a driving behavior associated with the target vehicle;  46- Patent Application -Atty. Docket No.: 006591.02229
determine a severity of the driving behavior; and
calculate, based on the severity of the driving behavior, a score for the target vehicle or a driver of the target vehicle. 
Calculating a score for a vehicle or driver of the vehicle based on a comparing driving data of the vehicle with driving data of another vehicle is old and well known, as demonstrated by the Tamir, et al. publication who discloses “generating (306) a score for the vehicle . . . , the score compares the behavior of the driver of the vehicle to the behavior of other drivers.”  (See ¶309 - ¶310.)  Such disclosure(s) suggests a driving analysis computing device configured to determine, based on a comparison of the monitoring vehicle driving data with the target vehicle driving data, a driving behavior associated with the target vehicle, determine, based on a comparison of data associated with the driving behavior and a plurality of thresholds, a severity of the driving behavior, and calculate, based on the severity of the driving behavior, a score for the target vehicle or a driver of the target vehicle.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify and provide the Wine patent with a driving analysis computing device configured to determine, based on a comparison of the monitoring vehicle driving data with the target vehicle driving data, a driving behavior associated with the target vehicle, determine, based on a comparison of data associated with the driving behavior and a plurality of thresholds, a severity of the driving behavior, and calculate, based on the severity of the driving behavior, a score for the target vehicle or a driver of the target vehicle, as suggested the Tamir, et al. publication, in order to monitor risky driving behavior.

While the Wine patent discloses that the “processing device 12 may be configured to display the text message to an operator of first vehicle 20” (see Col. 2, lines 43 – 45), Wine fails to specifically disclose outputting the driving behavior to a display to be identified as severely negative when the score is above a severe threshold.
Outputting the driving behavior is old and well known, as demonstrated by the Mori et al. publication who discloses a “surrounding environment detector device [that includes] a behavior detector device that produces an output corresponding to a driver's behavior.”  (See ¶20.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Wine patent to output the driving behavior, as suggested the Mori et al. publication, in order to monitor risky driving behavior to a display to be identified as severely negative when the score is above a severe threshold.

As to claim 39,
the Wine patent discloses a user interface comprising a display.   (See Col. 4, line 7.)  The user interface is operatively coupled to, or may comprise, a computer, a television, a monitor, a smart-phone, a plasma screen, a LCD screen, a projection screen, or the like, or any combination thereof. [The user interface] . . . may be configured to display . . . vehicle operating conditions, environmental parameters, other information, or any combination thereof.  (See Col. 4, lines 7 – 16.)(Emphasis added.)  The Wine patent is considered to disclose the memory storing computer-executable instructions, which when executed by the one or more processors, cause the driving analysis computing device to: display, via a graphical user interface, the target vehicle driving data.

As to claim 40,
the Wine patent discloses a user interface comprising a display.   (See Col. 4, line 7.)  The user interface is operatively coupled to, or may comprise, a computer, a television, a monitor, a smart-phone, a plasma screen, a LCD screen, a projection screen, or the like, or any combination thereof. [The user interface] . . . may be configured to display . . . vehicle identifications . . . .”  (See Col. 4, lines 7 – 16.)  The Wine patent is considered to disclose a user input received from the driver of the monitoring vehicle comprises an identity of the target vehicle or the driver of the target vehicle.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over the Wine patent in view of the Tamir et al. publication and the Mori et al. publication, and further in view of U.S. Patent Application Publication No. 2009/0284361 A1 to Boddie et al. (herein after “Boddie et al. publication").
As to claim 31,
the modified Wine patent discloses the invention substantially as claimed, except for 
retrieving, by the driving analysis computing device, historical driving behavior associated with the target vehicle, wherein the score for the target vehicle is further calculated based on the historical driving behavior associated with the target vehicle.  
The Boddie et al. publication, however, discloses calculating an average score of a driver based on history data, along with previous scores saved from previous driving periods. (See ¶74.)  
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Wine patent to retrieve, by the driving analysis computing device, historical driving behavior associated with the target vehicle, wherein the score for the target vehicle is further calculated based on the historical driving behavior associated with the target vehicle, as suggested the Boddie et al. publication, in order to monitor risky driving behavior.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20  of U.S. Patent No. 11,242,064 (herein after “Patent No. ‘064”).  Although independent claims at issue are not identical, they are not patentably distinct from each other.  Independent claims 21, 29 and 37 of the instant application corresponds to claims 1, 9 and 17 of Patent No. ‘064, respectively.   The depend claims at issue are identical.  Dependent claims 22 – 28, 30 – 36 and 38 – 40 of the instant application, respectively, corresponds to claims 2 – 8, 10 – 16 and 18 – 20 of Patent No. ‘064.

Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20  of U.S. Patent No. 10,449,967 (herein after “Patent No. ‘967”).  Although independent claims at issue are not identical, they are not patentably distinct from each other.  Independent claims 1, 9 and 17 of Patent No. ‘967 go into more detail about the vehicle-to-vehicle operation between the monitoring vehicle and the target vehicle but this claimed limitation is an inherent feature of vehicle-to-vehicle operation and expected in order for the monitoring vehicle and the target vehicle to communicate and exchange data.  As such, independent claims 21, 29 and 37 of the instant application corresponds to claims 1, 9 and 17 of Patent No. ‘967, respectively.   The depend claims at issue are identical.  Dependent claims 22 – 28, 30 – 36 and 38 – 40 of the instant application, respectively, corresponds to claims 2 – 8, 10 – 16 and 18 – 20 of Patent No. ‘967.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513. The examiner can normally be reached weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY A BUTLER/Primary Examiner, Art Unit 3666